Citation Nr: 0720238	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-37 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial compensable rating for residuals of 
recession of the rectus muscle of the right eye and recession 
of the oblique muscle of the left eye. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1971 to November 1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2005, the veteran failed to appear at a hearing 
before the Board.  In the absence of a timely request for 
postponement or a motion for a new hearing for good cause, 
the request for hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).


FINDING OF FACT

The residuals of recession of the rectus muscle of the right 
eye and recession of the oblique muscle of the left eye are 
corrected visual acuity of 20/20 in each eye without 
impairment of the visual field or double vision.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of recession of the rectus muscle of the right eye and 
recession of the oblique muscle of the left eye are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Code 6079 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in June 2004.  The veteran was notified of the evidence 
needed to substantiate the claim, namely, evidence of an 
increase in severity.  The veteran was notified that VA would 
obtain VA records and records of other Federal agencies and 
that he could submit private medical records or authorize VA 
to obtain private medical records on his behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice).  

To the extent that the VCAA notice was deficient as to the 
degree of disability assignable at this stage of the appeal 
when the veteran already has notice of the rating criteria in 
the statement of the case, a reasonable person could be 
expected to understand the rating criteria, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim, and any 
deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Wensch v. Principi, 15 Vet. App. 362, 268 (2002) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim). 

To the extent that the VCAA notice was deficient as to the 
effective date, as the claim for increase is denied, no 
effective date can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this VCAA notice defect.   
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  A recent VA examination containing 
sufficient clinical information to decide this claim has been 
conducted prior to final appellate consideration.  Also as 
the veteran has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, no further assistance to 
the veteran is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

Service medical records show that the veteran suffered a 
nerve injury, left IV nerve palsy, from boxing, resulting in 
diplopia, which was corrected with recession of the rectus 
muscle of the right eye and recession of the oblique muscle 
of the left eye.

On VA eye examination in July 1996, the best corrected visual 
acuity was 20/20 in each eye.  Diplopia was not found on the 
examination.

On VA eye examination in July 2004, the veteran complained 
that sunlight bothered his eyes and that he wore sunglasses 
all the time.  The pertinent finding was best corrected 
visual acuity of 20/20 in each eye.  The confrontation fields 
were full as were extraocular movements.  Diplopia was not 
found on the examination.  The impressions were no strabismus 
and no evidence of diplopia during examination and a history 
of extraocular muscle surgery, right inferior rectus 
recession and left inferior oblique recession for left 4th 
nerve palsy, presumed secondary to traumatic boxing injury; 
photophobia per patient; and refractive error. 

Law and Regulations

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Visual acuity is rated based on best distant vision 
obtainable after correction by eyeglasses.  38 C.F.R. § 4.75. 
Loss of vision is rated pursuant to Diagnostic Codes 6061- 
6079.  38 C.F.R. § 4.84a.  A noncompensable evaluation is 
warranted where vision is 20/40 or better in both eyes.  
Diagnostic Code 6079.  

Analysis 

There are two VA eye examinations of record from 1986 to 
2004. 

As the findings on VA examinations were correctable visual 
acuity of 20/20 in each eye, the veteran's visual acuity has 
been and is better than 20/40 in each eye and does not met 
the criteria for a compensable rating under Diagnostic Code 
6079.  

Also, there is no impairment of the visual field to support a 
compensable rating under Diagnostic Code 6080.  And double 
vision has not been found to support a compensable rating 
under Diagnostic Code 6090.  

As this is an initial rating case, consideration has been 
given to "staged ratings" over the period of time since 
service connection became effective.  Fenderson v. West, 12 
Vet. App. 119 (1999). And the Board concludes that, from the 
effective date of service connection in 1986, there have been 
no clinical findings to show that the criteria for 
compensable rating have been met at any time.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

An initial compensable rating for residuals of recession of 
the rectus muscle of the right eye and recession of the 
oblique muscle of the left eye is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


